Citation Nr: 0816835	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  06-12 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date earlier than September 
27, 2000, for service connection of major depression with 
psychotic features, previously diagnosed as schizophrenia, 
undifferentiated type.

2.  Entitlement to an initial rating in excess of 30 percent 
for service-connected major depression with psychotic 
features.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The veteran had active service from December 1969 through 
September 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

The issue of entitlement to an initial rating in excess of 30 
percent for service-connected major depression with psychotic 
features is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

In a November 2006 statement from the veteran's 
representative suggests that he wished to raise the issue of 
entitlement to a total disability rating based upon 
individual unemployability and to non-service-connected 
pension.  These issues are REFERRED to the RO for 
clarification and appropriate action.


FINDINGS OF FACT

1.  In an April 1996 rating decision, service connection for 
a nervous condition was denied; that rating decision was not 
appealed and is final.

2.  The veteran's claim to reopen service connection for 
schizophrenia was received by VA on September 27, 2000.


CONCLUSION OF LAW

The assignment of an effective date earlier than September 
27, 2000, for award of service connection for major 
depression with psychotic features is not warranted.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.155, 
3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks an earlier effective date for the grant of 
service connection for major depression with psychotic 
features, previously diagnosed as schizophrenia, 
undifferentiated type.  Except as otherwise provided, the 
effective date of an evaluation and award of pension, 
compensation, or dependency and indemnity compensation based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase, will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later date.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400. 

Applicable statutory and regulatory provisions require VA to 
look to all communications from the veteran that may be 
interpreted as applications or claims -- formal and informal 
-- for benefits. In particular, VA is required to identify 
and act on informal claims for benefits. 38 C.F.R. §§ 3.1(p), 
3.155(a). Any communication or action indicating intent to 
apply for one or more benefits under the laws administered by 
VA from a veteran or his duly authorized representative may 
be considered an informal claim. Such an informal claim must 
identify the benefit sought. Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution. If 
received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim. 38 C.F.R. § 3.155(a). 

In this case, the veteran initially filed a claim for a 
nervous condition in September 1971.  In a January 1972 
rating decision, service connection for schizophrenia was 
granted.  Later, a November 1978 rating decision proposed 
severance of these benefits, and the veteran filed a notice 
of disagreement.  The Board, in a May 1981 decision upheld 
the severance of the veteran's service connection benefits.  
The veteran did not appeal that Board decision.

In December 1995, the veteran filed a claim to reopen the 
issue of entitlement to service connection for a nervous 
condition, which was denied in an April 1996 rating decision.  
That decision is final, because a notice of disagreement was 
not filed within a year of the May 13, 1996, mailing of 
notice of the decision to the veteran.  38 U.S.C.A. § 7104 
(West 2002).

On September 27, 2000, VA received the veteran's last claim 
to reopen the issue of entitlement to a nervous condition.  
In September 2004, the Board granted service connection for a 
psychiatric disability.  The RO, in a November 2004 rating 
decision, implemented the Board's decision by granting 
service connection for major depression with psychotic 
features, previously diagnosed as schizophrenia, 
undifferentiated type, and awarding a 30 percent rating, 
effective September 27, 2000, the date of the veteran's 
claim.  

A review of the claims folder reveals that there was no 
official or unofficial claim filed between May 13, 1996, and 
September 27, 2000.  A September 1996 statement from an 
unofficial attorney representative of the veteran indicates 
disagreement with the 1979 severance of service connection 
benefits, discussed above, but was not accepted as a notice 
of disagreement because the representative had not been 
appointed by the veteran.  An April 1997 letter to the 
attorney notified him of the defect.  The next communication 
from the veteran was the September 27, 2000, claim.  

The medical records reflect continued treatment of the 
veteran for his psychiatric disorder, but do not discuss the 
etiology of the veteran's condition.  Thus, there is no 
record to be construed as an informal claim for service 
connection benefits.

Because the April 1996 denial of service connection benefits 
became final, and because there were no formal or informal 
claims for benefits filed between that final decision and the 
September 27, 2000, claim, the effective date for service 
connection cannot be properly set before September 27, 2000.   
The Board is required to abide by the provisions of 38 C.F.R. 
§ 3.400, which set the effective date as the date of receipt 
of the claim or the date entitlement arose, whichever is the 
later date.  In this case, that date is September 27, 2000, 
the date VA received the veteran's reopened claim for service 
connection for schizophrenia.  As such, the RO assigned the 
earliest possible effective date for its grant of the 
reopened claim.  See Leonard v. Nicholson, 405 F.3d 1333 
(Fed. Cir. 2005); Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 
2003).  

Duties to Notify and Assist

VA fulfilled its duties to notify and assist the veteran in 
the development of his claim. Sufficient evidence is 
available to reach a decision and the veteran is not 
prejudiced by appellate review at this time.

The veteran's claim arises from his disagreement with the 
effective dates following the grant of service connection.  
Once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

VA also has a duty to assist the veteran in substantiating 
his claims under 38 C.F.R. § 3.159(c), (d) (2007).  Here, the 
veteran's statements and all service and relevant post-
service medical records have been associated with the claims 
folder.  He has not notified VA of any additional available 
relevant records.  VA has done everything reasonably possible 
to assist the veteran.  A remand for further development of 
this claim would serve no useful purpose. 

In light of the foregoing, the Board finds that VA has 
satisfied its duties to notify and assist the veteran and 
further development is not warranted.


ORDER

An effective date earlier than September 27, 2000, for 
service connection of major depression with psychotic 
features, previously diagnosed as schizophrenia, 
undifferentiated type, is denied.




REMAND

The veteran is also seeking an initial rating in excess of 30 
percent for his service connected major depression with 
psychotic features.  He contends that his condition is more 
severe than the 30 percent rating reflects.  In order to 
properly assess this claim, the Board must be able to review 
all relevant medical evidence for the appeal period.  A 
review of the claims folder suggests that there are VA 
inpatient and possibly outpatient records missing from the 
file.  There are records in the claims folder from the VA 
Medical Center in San Juan dating from 2000 to October 2004 
and from December 2005 to March 2006.  Thus, there appears to 
be a gap in records for the more than one year between 
October 2004 and December 2005.  Also, there is a one-page 
note indicating that he was hospitalized from April 30, 2006, 
to May 9, 2006, but there are no accompanying hospital 
records.  And, no treatment records at all since March 2006.  
The Board notes that 38 C.F.R. § 3.159(c)(2) requires VA to 
assist the veteran by obtaining and associating with the 
claims folder any relevant evidence in the custody of a 
federal department or agency, including VA records.  As such, 
this matter must be remanded so that the duty to assist can 
be met.

The Board also notes that a July 2004 letter in the claims 
folder shows that the veteran has been receiving Social 
Security Disability (SSD) benefits since October 1995 due to 
"affective disorders."  The August 2004 statement that 
accompanies this record suggests that the veteran had an 
appeal with regard to his SSD benefits at that time.  The 
duty to assist under § 3.159(c)(2) also includes obtaining 
relevant evidence from the Social Security Administration.  
Thus, this matter must be remanded to obtain any relevant 
evidence with regard to the veteran's SSD benefits, which may 
show a clearer picture of the severity of his service-
connected disability.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that VA's duty to assist the 
veteran under 38 C.F.R. § 3.159(c)(2) is 
met by obtaining all relevant treatment 
records in the control of a federal 
department or agency, including, but not 
limited to the VA Medical Center in San 
Juan and the Social Security 
Administration.  Document all efforts to 
obtain these records and associate all 
non-duplicative records with the claims 
folder.

2.  The veteran should be afforded a VA 
psychiatric examination to determine the 
extent and severity of his psychiatric 
disability.  The claims folder should be 
made available to and reviewed by the 
examiner.  All indicated tests should be 
performed.  The examiner should report all 
pertinent findings and estimate the 
veteran's Global Assessment of Functional 
(GAF) Scale score.  The examiner should 
set forth a complete rationale for all 
findings and conclusions in a legible 
report.

3.  Readjudicate the appeal.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be issued a supplemental statement of the 
case (SSOC) and given a reasonable 
opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


